             Case 4:20-cv-00198-KGB Document 21 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TIMOTHY SAMUELSN
on behalf of NORRIS D. SAMUELSON, JR.,                                               PLAINTIFF

v.                              Case No. 4:20-cv-00198-KGB

SOCIAL SECURITY ADMINISTRATION                                                     DEFENDANT

                                             ORDER

        Before the Court is a Recommended Disposition from United States Magistrate Judge

Jerome Kearney (Dkt. No. 19). Timothy Samuelson, on behalf of Norris D. Samuelson, Jr., filed

an objection to the Recommended Disposition (Dkt. No. 20). After reviewing the Recommended

Disposition and the objection, and after conducting a de novo review of the record, the Court adopts

the Recommended Disposition as its findings of fact and conclusions of law (Dkt. No. 19).

        The Court concludes that there is substantial evidence to support the Commissioner’s

decision to deny benefits, and the Court affirms the decision that Norris D. Samuelson, Jr., was

not disabled within the meaning of the Social Security Act. The Court dismisses with prejudice

this case.

        It is so ordered this the 13th day of September, 2021.



                                                     ________________________
                                                     Kristine G. Baker
                                                     United States District Judge
